Exhibit 10.2

 

U.S. Restaurant Properties, Inc.

12240 Inwood Rd., Suite 300

Dallas, Texas 75244

 

 

September 25, 2002

 

Mr. Russell Ruhnke, Principal

Bank of America

Portfolio Management; Real Estate/Lodging

NCI-007-15-08

100 North Tryon Street, 16th Floor

Charlotte, North Carolina 28255-0001

 

Re:                                Revision to the terms of that certain
conditional waiver letter dated as of July 1, 2002 (the “Conditional Waiver
Letter”).

 

Dear Russ:

 

Reference is hereby made to the Conditional Waiver Letter and that certain
$35,000,000 Credit Agreement (the “Credit Agreement”) dated as of May 31, 2002
among U.S.  RESTAURANT PROPERTIES OPERATING L.P., a Delaware limited partnership
(“USRP Operating” or the “Principal Borrower”), USRP FUNDING 2002-A, L.P., a
Texas limited partnership (the “General SPE); collectively, with USRP Operating,
the “Borrower”), USRP MANAGING, INC., a Delaware corporation and the general
partner of USRP Operating, as a Guarantor (the “General Partner”), U.S.
RESTAURANT PROPERTIES, INC., a Maryland corporation, as a Guarantor (“USRP
REIT”), the Subsidiary Guarantors (as defined therein), the Lenders (as defined
therein), BANK OF AMERICA, N.A., as Agent for the Lenders (in such capacity, the
“Agent”) and BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole
Book Manager (in such capacity “BAS”).  Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement or,
if not defined therein, then in the Conditional Waiver Letter.

 

USRP Operating hereby requests that the Agent continue to provide the waiver and
amendment requested by the Conditional Waiver Letter on the terms and conditions
set forth therein, with the certain changes in the calculation formulas for the
Extension Fees which may become due and owing thereunder.  USRP Operating
therefore requests that clauses (a) through (d) of the Conditional Waiver Letter
setting forth the formulas for calculating the Extension Fees be deemed deleted
and replaced with the following:

 

“(a)                            for the period including calendar days one (1)
through fifteen (15) following the final day of the Initial Waiver Period, the
amount equal to: (i) (A) the aggregated principal amount of the CD Notes held by
the Borrower, less $6,500,000; divided by (B) $20,000,000; multiplied by (ii)
$15,000;

 

(b)                                 in addition to the Extension Fees paid
pursuant to clause (a), for the period including calendar days sixteen (16)
through thirty (30) following the final day of the Initial Waiver Period, the
amount equal to: (i) (A) the aggregated principal amount of the CD Notes held by
the Borrower, less $6,500,000; divided by (B) $20,000,000; multiplied by (ii)
$20,000;

 

--------------------------------------------------------------------------------


 

Request for Revision to Terms and Conditions of Conditioned Waiver

September 25, 2002

 

(c)                                  in addition to the Extension Fees paid
pursuant to clauses (a) and (b), for the period including calendar days
thirty-one (31) through sixty (60) following the final day of the Initial Waiver
Period, $45,000; and

 

(d)                                 in addition to the Extension Fees paid
pursuant to clauses (a), (b) and (c), for the period including calendar days
sixty-one (61) through ninety (90) following the final day of the Initial Waiver
Period, $60,000.”

 

In addition, to the extent this letter is consented to by the Agent, the
following language shall be added to the Conditional Waiver Letter immediately
following clause (d) referenced above:

 

“Extension Fees for the periods referenced in clauses (a) through (d) above
shall accrue as of the first (1st) day of each such period (regardless of any
reduction in the principal amount of CD Notes held by the Borrower after such
day) and shall be due and payable at any time thereafter on demand by the Agent
(for the benefit of the Lenders); provided, however, that for purposes of
clauses (a) and (b) above, to the extent the principal amount of the CD Notes
held by the Borrower for any reason increases during such period, the Borrower
agrees to pay to the Agent on demand, in addition to the amount owed as of the
first day of such period, an amount equal to (a) any greater amount which would
be calculated pursuant to the applicable clause at any time during the
applicable period, less (b) the amount previously paid by Borrower with respect
to such period.  The foregoing provision shall not be construed to permit the
Borrower to increase the amount of CD Notes held by it in contravention of the
terms of this letter and the Credit Agreement.”

 

The Credit Parties hereby restate their acknowledgment and agreement that (a)
the Conditioned Waiver shall be effective only to the extent that the Credit
Parties shall be deemed to be in compliance with Sections 6.19 and 8.6 of the
Credit Agreement despite the Defaults or Events of Default which would otherwise
arise as a result of USRP Operating’s purchase of the CD Notes and to the extent
such Defaults or Events of Default would be caused solely by the Investment by
USRP Operating in the CD Notes; (b) the Conditioned Waiver shall not be
effective as to any other Defaults or Events of Default (whether or not arising
as an indirect result of the purchase of the CD Notes) that may arise during the
Waiver Period, including, without limitation, Defaults or Events of Default
resulting from financial covenant violations under Section 7.11 of the Credit
Agreement or Defaults or Events of Default under Sections 6.19 or 8.6 of the
Credit Agreement which do not relate to the purchase of the CD Notes; and (c) no
terms or conditions of the Credit Agreement or any of the other Credit Documents
shall be modified by the terms hereof except to the extent expressly set forth
herein and no other amendments or waivers are being sought hereby from the Agent
with respect to any other matters.  In addition, the Credit Parties hereby agree
to indemnify, defend and hold harmless the Agent and its respective directors,
officers, agents, employees and counsel from and against any and all losses,
claims, damages, liabilities, deficiencies, judgments or expenses incurred,
resulting from or arising in connection with the purchase of the CD Notes, the
Conditioned Waiver or this letter and agree that all fees, expenses and costs
incurred by the Agent in reviewing, negotiating, drafting and otherwise
preparing this letter shall be paid by us upon demand as fees, costs and
expenses incurred in connection with the Credit Agreement.  Finally, the Credit
Parties represent and warrant that they have no claims, counterclaims, offsets,
or defenses to any of the Credit Documents, or to the performance of their
respective obligations thereunder.  In consideration of the Agent’s willingness
to revise the terms of the Extension Fees as set forth herein, each of the
Credit Parties hereby releases the Agent and its officers, employees,
representatives, counsel, trustees and directors, from any and all actions,
causes of action, claims, demands, damages and liabilities

 

2

--------------------------------------------------------------------------------


 

of whatever kind or nature, in law or in equity, now known or unknown, suspected
or unsuspected to the extent that any of the foregoing arises from any action or
failure to act on or prior to the date hereof.

 

If you need any additional information in order to evaluate this request, please
contact me.  We ask that you countersign this letter as evidence of the Agent’s
consent to the revisions to the Extension Fee calculation formulas as set forth
herein and return this letter to us by fax as soon as possible.

 

We appreciate your cooperation and understanding in this matter.  If you have
any questions, please do not hesitate to contact me.

 

 

Very truly yours,

 

 

 

 

 

 

 

U.S. Restaurant Properties Operating, L.P.,
as Principal Borrower for the Credit Parties

 

 

 

 

 

By: 

USRP Managing, Inc.

 

 

 

 

 

By:

 /s/ Robert J. Stetson

 

 

Name:  Robert J. Stetson

 

Title:  President

 

 

Acknowledged and consented to

this 25th day of September, 2002

 

 

By:

/s/ Russell Ruhnke

 

 

Russell Ruhnke, on behalf of
Bank of America, N.A., as Agent

 

3

--------------------------------------------------------------------------------